EXHIBIT 10.9

TRIAN ACQUISITION I CORP.

January 23, 2008

Trian Fund Management, L.P.
280 Park Avenue, 41st Floor
New York, New York 10017

                     Re: Administrative Services

Ladies and Gentlemen:

          This letter will confirm our agreement that, commencing on the closing
date (the “Closing Date”) of the initial public offering of the securities of
Trian Acquisition I Corp. (the “Company”) pursuant to a registration statement
on Form S-1, File No. 333-147094, filed with the Securities and Exchange
Commission (the “Registration Statement”) and continuing until the earlier of
the consummation by the Company of a business combination or the Company’s
liquidation (in each case as described in the Registration Statement) (such
earlier date hereinafter referred to as the “Termination Date”), Trian Fund
Management, L.P. shall make available to the Company, at 280 Park Avenue, 41st
Floor, New York, New York 10017 (or any successor location of Trian Fund
Management, L.P.), certain office space, utilities, secretarial support and
other administrative services as may be reasonably required by the Company to
carry on its business as described in the Registration Statement. In exchange
therefor, the Company shall pay Trian Fund Management, L.P. the sum of $10,000
per month payable in advance commencing on the Closing Date and on each one
month anniversary thereafter until the Termination Date.

          This letter agreement constitutes the entire agreement and
understanding of the parties hereto in respect of its subject matter and
supersedes all prior understandings, agreements or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby.

          This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

          No party hereto may assign either this letter agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee.

          This letter agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the principles of
conflicts of laws thereof.

--------------------------------------------------------------------------------






  Very Truly Yours,           TRIAN ACQUISITION I CORP.           By:   /s/
Edward P. Garden       Name: Edward P. Garden     Title:    President and Chief
Executive Officer

 

ACCEPTED AND AGREED:         TRIAN FUND MANAGEMENT, L.P.         By: Trian Fund
Management GP, LLC, its general partner         By:   /s/ Edward P. Garden    
Name: Edward P. Garden   Title:    Member

 




--------------------------------------------------------------------------------